HAWKINS, Judge.
— Conviction is for driving an automobile upon the public highway while appellant was intoxicated.
The record is before us without statement of facts or bills of exception. In such condition no questions as to any proceedings upon the *91trial are presented for review. However, we observe that the sentence directs that appellant shall be confined in the penitentiary for a term of one year. It does not take account of the provisions of the indeterminate sentence law as provided in article 775, C. C. P. The punishment provided in article 802, P. C., for driving an automobile upon the public highway while the driver is intoxicated may be confinement in the penitentiary for not more than two years. The punishment assessed in the present case was one year’s confinement in the penitentiary.
The statute provides no minimum time of confinement in the penitentiary for such offense, and therefore the sentence should have directed his confinement in said institution for a time not exceeding one year.
The sentence will be reformed to give such effect thereto, and as reformed, the judgment is affirmed.

Affirmed.

Morrow, P. J., absent.